DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/10/2022 is acknowledged.  The Applicant has previously cancelled claims 3, 5-8, 10-13, 16 and 18-26.  Claims 1-2, 4, 9, 14-15 and 17 are pending in the application and have been examined.

A new prior art search was done in response to the amended claims filed on 08/10/2022, during which new prior art that are more relevant to the claimed invention were discovered.  Consequently, the subject of this Office action is rejection of the pending claims under 35 U. S. C. §103 based on said newly discovered prior art. In view of the above, the arguments the Applicant has presented in response to the Office action mailed on 05/10/2022 are moot.

Additionally, it has been determined that claims 1-2, 4 and 9 does not comply with 35 U. S. C. §101 requirements. Therefore, rejection of claims 1-2, 4 and 9 under 35 U. S. C. §101 is also included with this Non-Final Office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 4 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for controlling a flow device, the method comprising: 
monitoring, via a fluid sensor, signal pulses received by the fluid sensor based upon the presence of one or more particles carried by fluid flowing through the fluid sensor; and 
upon determining that the signal pulses satisfy one or more particle criteria, generating a control signal for an external device, 
wherein the one or more particle criteria defines at least one of:
a set number of fluorescent particles in the fluid, and
a ratio of the fluorescent particles to non-fluorescent particles in the fluid.

The above judicial exception of monitoring and determining based on satisfying a criteria is not integrated into a practical application because the claims do not have anything more than performance of a set of functions that falls within the “mental processes” grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than performance of a set of functions, i.e., monitoring and determining based on satisfying a criteria. This falls within the “mental processes” grouping of abstract ideas.



Claim Analysis:

Interpretation of claim 1: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble of claim 1 does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed method, i.e., controlling a flow device.

Step 1: Is the claim directed toward a Statutory Category? 
Claim 1 recite: monitoring, via a fluid sensor, signal pulses received by the fluid sensor, and upon determining that the signal pulses satisfy one or more particle criteria, generating a control signal for an external device. Thus, the claim is to a method that comprises a process for performing a set of steps, which falls within one of the statutory categories of invention (process, machine, manufacture, composition of matter, etc.) MPEP 2106.03.

Step 2A, prong 1: Is the claim directed to a Judicial Exception (e.g., Abstract Idea)?
Claim 1 is directed to an abstract idea without significantly more because monitoring and determining, which under BRI, can be thought processes and therefore falls within the “mental processes” grouping of abstract ideas.
Claim 2 is directed to an abstract idea without significantly more because it is directed to monitoring that is continuous, which under BRI, can be thought processes and therefore falls within the “mental processes” grouping of abstract ideas.
Claim 4 is directed to an abstract idea without significantly more because it is directed to what is being monitored (optical scanner device), which under BRI, can be thought processes and therefore falls within the “mental processes” grouping of abstract ideas.
Claim 9 is directed to an abstract idea without significantly more because it is directed to what is being determined (initial particle profile), which under BRI, can be thought processes and therefore falls within the “mental processes” grouping of abstract ideas.

Step 2a – prong 2:  Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 2, 4 and 9 do not recite any additional elements that integrate the judicial exception into a practical application because the claims are only directed to performing the functions of monitoring (via a fluid sensor, signal pulses received by the fluid sensor) and determining (that the signal pulses satisfy one or more particle criteria). The claims are directed to an abstract idea.

Step 2b: Do the additional elements amount to significantly more?

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 1-2, 4 and 9 do not have additional elements recited in the claims beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  
Furthermore, claims 1-2, 4 and 9 do not have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

For reasons stated above, claims 1-2, 4 and 9 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 9, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al (US 2009/0063078 A1) in view of Johnson (US_2007/0159627 A1).

Claim 1 is rejected because:
Chandler et al (Chandler hereinafter) teaches of an method for controlling a flow device/particle counter 50 (see airflow generated by vacuum source 75 being controlled by controller 100 in paragraph [0030] and Figure 3), the method comprising: monitoring, via a fluid sensor 70, signal pulses received by the fluid sensor 70 based upon the presence of one or more particles carried by fluid flowing through the fluid sensor 70; and upon determining that the signal pulses satisfy one or more particle criteria, such as particle size, velocity, composition, (see paragraph [0032]), generating a control signal for an external device/vacuum source 75 (vacuum source may be external as described in paragraph [0029]), wherein the one or more particle criteria/threshold (see paragraphs [0036], [0040] and [0048]) defines at least one of a set number of particles in the fluid (see receiving particle count and comparing data to predetermined thresholds in paragraph [0040]), said method for monitoring and controlling flow of particles in a particle monitor.

Chandler does not teach that the particle being monitored and controlled are fluorescent particles in a method for monitoring and controlling flow of particles in a particle monitor.

Johnson teaches of monitoring and controlling fluorescent particles in a method for monitoring and controlling flow of fluorescent particles in a particle monitor (see abstract; paragraphs [0020], [0064] in a particle counting and characterizing method and system.

In view of Johnson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Johnson’s method and system of counting and characterizing fluorescent particles into Chandler’s method and system due to the fact that specific characteristics of particles can be measured or determined from fluorescence by the particles in a particle counting and characterizing method and system.

    PNG
    media_image1.png
    501
    577
    media_image1.png
    Greyscale





NOTES: 
It is noted that Johnson teaches of controlling an external device as disclosed in Figure 8 (Equipment Control Signals 824), Figure 9 (Set Pump Speed to High 824a) and paragraph [0146]).
In claims 1 and 14, with regard to the recitation:
“wherein the one or more particle criteria defines at least one of:
a set number of fluorescent particles in the fluid, and
a ratio of the fluorescent particles to non-fluorescent particles in the fluid.”
if prior art teaches either a) or b) above, then it meets the claim because claim 1 claims only one of the two limitations.

Regarding claim 2, Chandler teaches of continuous monitoring of the fluid sensor (see reference to “particle counter 50 continues to sample …” in paragraph [0046]).  

Regarding claim 4, Chandler teaches that the fluid sensor is an optical scanner device (see laser source 115 and scattered light 150 being detected by optical detector 120 in paragraphs [0031] and [0032], and Figure 3).

Regarding claim 9, in view of Chandler’s teaching of continuous monitoring of the fluid sensor (see reference to “particle counter 50 continues to sample …” in paragraph [0046]), it would have been obvious to a skilled person in the art before the effective filing date of the instant application that determining an initial particle profile based on the monitoring by the fluid sensor may be done by monitoring the particle characteristics at the start of the monitoring process.

Claim 14 is rejected for the same reasons of rejection of claim 1 because claim 14 is directed to an apparatus for practicing the method of claim 1 and it has limitations that are similar or identical to that of claim 1.

Claim 15 is rejected for the same reasons of rejection of claim 14 and claim 2 as detailed above and because the limitations claimed in claim 15 is identical to what is claimed in claim 2.

Claim 17 is rejected for the same reasons of rejection of claim 14 and claim 4 as detailed above and because the limitations claimed in claim 17 is identical to what is claimed in claim 4.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure, specifically the documents listed below:
PARISEAU et al   		US 2015/0323941
HAMBURGER et al		U. S. Patent 5,646,597
HAMBURGER  		U. S. Patent 5,001,463
GOHDE et al  		U. S. Patent 4,021,117

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886